Citation Nr: 1512243	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for bilateral hearing loss.  

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus has been raised by the record {see Veteran's statement in support of claim, dated in September 2012}, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates there are missing VA treatment records dated from 1999 to May 2004.  See VA Audiology Consult, dated May 26, 2004; see also VA Examination, dated June 13, 2011.  VA has a duty to obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  There is also an indication the Veteran received private treatment relating to his audiological disability prior to 2002.  Id.  VA has a duty to obtain all reported private records of treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding records of VA treatment, to include treatment dated between 1999 and May 2004.

2.  Ask the Veteran to authorize VA to obtain records of treatment from the unidentified private ENT who provided treatment between 1992 and 1999.   

If any requested records cannot be obtained, the Veteran and his representative should be notified of the missing records, told what efforts were made to get the records, and what further action will be taken with regard to the claims, including their possible denial.

3.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

